In an action for. a declaratory judgment, defendant National Grange Mutual Insurance Company appeals (1) from an order of the Supreme Court, Dutchess County, dated January 4, 1973, which (a) granted plaintiffs’ motion for summary judgment and (b) declared that a certain policy of liability insurance issued by said defendant, in which plaintiff Lorenzo Gasparro was named as an additional insured, was in full force and effect on February 6, 1971 to insure said plaintiff and that said defendant is obligated to defend plaintiffs in a certain personal injury action against both plaintiffs and (2) as limited by said defendant’s brief, from so much of an order of said court, dated June 28, 1973, as upon renewal and rehearing of said motion, adhered to the original determination. Appeal from order dated January 4, 1973 dismissed as academic. That order was superseded by the order of June 28, 1973. Order dated June 28, 1973 affirmed insofar as appealed from. Plaintiffs are granted one bill of $20 costs and disbursements to cover both appeals. In affirming the grant *738of summary judgment to plaintiffs, we specifically note our concurrence with Special Term’s holding that the purported cancellation of the insurance policy by the original insured party was ineffective as to plaintiff Lorenzo Gasparro, the named additional insured, in the absence of the latter’s authorization of or consent to cancellation, since the policy provided for cancellation at the request of “the insured' Martuscello, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.